 1 MCGREGOR W. SCOTT
   United States Attorney
 2 KATHLEEN A. SERVATIUS
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                   IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:13-CR-00354 LJO-SKO
12                                  Plaintiff,           AMENDED STIPULATION TO CONTINUE
                                                         STATUS CONFERENCE AND ORDER
13                            v.                         THEREON
14   JULIO RIVERA, ET. AL.
                                                         Date: April 20, 2020
15                                  Defendants.          Time: 1:00 p.m.
                                                         Honorable Sheila K. Oberto
16

17          The United States of America, by and through MCGREGOR W. SCOTT, United States
18 Attorney, and KATHLEEN A. SERVATIUS, Assistant United States Attorneys, and the defendants, by

19 and through their respective attorneys of record, hereby stipulate to continue the status conference in this

20 case from April 20, 2020, until June 29, 2020 at 1:00 p.m. This matter is trialing the criminal case in

21 1:19-cr-00162 NONE and the outcome of both cases are tied together.

22

23    Dated: April 10, 2020                                  MCGREGOR W. SCOTT
                                                             United States Attorney
24

25                                                           /s/ Kathleen A. Servatius
                                                             KATHLEEN A. SERVATIUS
26                                                           Assistant United States Attorney

27
     Dated: April 10, 2020                                /s/ Michael McDonald
28                                                        Attorney for Defendant Julio Rivera

      STIPULATION TO CONTINUE TRIAL DATE AND TRIAL
      CONFIRMATION
                                                         1
30
 1                                                   ORDER
 2            IT IS HEREBY ORDERED that the status conference in this case be continued from April 20,
 3 2020, until June 29, 2020 at 1:00 p.m.

 4

 5 IT IS SO ORDERED.

 6

 7
     Dated:     April 14, 2020                                /s/   Sheila K. Oberto          .
                                                     UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

      STIPULATION TO CONTINUE TRIAL DATE AND TRIAL
      CONFIRMATION
                                                       2
30
